GUIDRY, J., would grant.
CRICHTON, J., would grant and assigns reasons.
CRICHTON, J., would grant and assigns reasons:
I would grant this writ for the reasons assigned by Chief Judge Whipple in her dissent in the court of appeal. The trial court apparently accepted the critical testimony of the law enforcement officers demonstrating that the initial "knock and talk" quickly evolved into credible concerns of destruction of evidence. Given the great deference provided trial court rulings on motions to suppress, I would reverse the court of appeal's decision and reinstate the trial court's judgment.